Citation Nr: 0615647	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  04-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than June 14, 
2001, for the assignment of a 30 percent disability rating 
for service-connected Post-Traumatic Stress Disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected PTSD, from June 14, 2001 to 
June 1, 2004.  

3.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD, effective from June 2, 
2004 forward.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
February 2006.  

The issues on appeal were originally before the Board in 
February 2006 when they were remanded for a Travel Board 
hearing.  


FINDINGS OF FACT

1.  A document dated in June 14, 2001, was the first evidence 
of record indicating that the veteran was requesting an 
increased rating for his service connected PTSD subsequent to 
a May 1986 rating decision which denied a claim for increase.   

2.  It is not factually ascertainable that the veteran's PTSD 
increased in severity prior to June 14, 2001.  

3.  From June 14, 2001 to June 1, 2004, the service connected 
PTSD was productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

4.  From June 2, 2004 forward, the service connected PTSD was 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than June 14, 2001 for the assignment of a 30 percent 
disability rating for service-connected PTSD, have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for service-connected PTSD, from June 
14, 2001 to June 1, 2004, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.129, Diagnostic Code 9411 
(2005).

3.  The criteria for entitlement to a disability rating in 
excess of 70 percent for the service-connected PTSD, 
effective from June 2, 2004 forward, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.129, Diagnostic 
Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With 
regard to the increased ratings claims, the Board finds that 
the appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2001 VCAA letter, has informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that September 2001 and September 2003 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
submit pertinent evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the increased ratings claims have been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board finds the Dingess 
case is also applicable to claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the types of evidence necessary to 
establish effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased ratings for his PTSD, any questions as to the 
appropriate effective dates to be assigned as to those issues 
are rendered moot.  

With regard to the veteran's claim for an earlier effective 
date, the Board notes the veteran has not been provided with 
appropriate VCAA notification.  The Board finds, however, 
that this failure to provide the veteran with this 
information is not prejudicial.  The Board notes that the 
assignment of effective dates shall not be earlier than the 
date of receipt of application therefore.  As found below, 
there is no evidence of the submission of a formal claim for 
an increased rating prior to June 14, 2001.  Furthermore, 
there is no evidence of record indicating that the veteran 
was hospitalized at a VA facility or received treatment from 
VA for his PTSD which would constitute an informal claim 
during the appropriate time period.  In his June 2001 claim 
for an increased rating, the veteran reported that his 
treatment was at Kaiser beginning in 1986 and also from a 
private psychologist Dr. McNassar.  He also indicated that he 
had received private treatment elsewhere from 1973 to 1986.  
The Board notes that the Kaiser treatment records have been 
obtained and associated with the claims files and Dr. 
McNassar denied having ever treated the veteran for PTSD.  
The private treatment records dated from 1973 to 1986 could 
not change the outcome of this decision.  Furthermore, in his 
June 2001 communication, the veteran indicated that there 
might also be pertinent VA treatment records from a VA 
facility in Seattle, Washington.  An attempt was made to 
secure these records which resulted in the notification from 
the facility that the last time the veteran was treated there 
was in 1986.  An April 1986 statement from the veteran 
indicates that he was requesting that he be allowed to obtain 
counseling and medication from VA for his nervousness.  This 
demonstrates to the Board that the veteran was not being 
treated in 1986 by VA for psychiatric problems.  A 1998 
Kaiser record which includes a recitation of the veteran's 
past psychiatric history only notes treatment in 1969.  There 
was no mention of treatment received from VA for a 
psychiatric disorder.  Furthermore, it was noted in the 1998 
clinical record that the veteran was being referred by Dr. 
McNassar for evaluation of attention deficit hyperactivity 
disorder.  A May 2001 record from Kaiser, which addressed the 
possible presence of PTSD along with the history of the 
problem, again is silent as prior treatment for PTSD.  There 
is no further evidence in the claims files of any 
communication from the veteran which indicates in any way he 
had received treatment during the pertinent time period from 
VA for a mental disorder.  The Board notes the veteran is 
represented by the Oregon Department of Veterans Affairs.  
This representative organization, which is well versed in 
veterans laws would be able to provide the veteran with 
accurate information pertaining to evidence required to 
substantiate a claim for an earlier effective date.  The 
Board further notes that the veteran's representative has not 
indicated in any way that the veteran was prejudiced as a 
result of the failure by VA to provide complete VCAA 
notification to the veteran.  Based on the above, the Board 
finds that all evidence of record required to accurately 
adjudicate the claim of entitlement to an earlier effective 
date for the grant of a 30 percent evaluation for PTSD has 
been associated with the claims file at the time of this 
decision.  

The Board notes the appellant's status as a veteran has never 
been in dispute.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Criteria

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award shall be fixed in accordance with the facts found, 
but "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).

An exception to the above rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

The term "increase," as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400, means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The term "application" is not defined in the statute.  
However, in the regulations, "claim" and "application" are 
considered the same, and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or "informal," 
must be "in writing," in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) define "claim," informal as well as formal, 
as a "communication in writing."

Further, the CAFC stated that, when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out that 
the provisions of 38 C.F.R. § 3.155(a) make clear that there 
is no set form that an informal written claim must take.

An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits." 38 
C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim, for purposes of determining 
an effective date.  Servello, 3 Vet. App. at 200.

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits. 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a). 

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7  
Vet. App. 55, 58 (1994).  

The pertinent rating criteria for evaluation of the veteran's 
service connected PTSD is as follow:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).


Entitlement to an effective date earlier than June 14, 2001 
for the assignment of a 30 percent disability rating for 
service-connected PTSD

The evidence demonstrates that service connection was granted 
in April 1972 for anxiety reaction.  At that time, the 
disability was evaluated as non-compensably disabling 
effective from December 15, 1971.  An April 1977 rating 
decision recharacterized the service-connected disability as 
mixed psychoneurotic disorder and granted an increased rating 
to 10 percent effective from September 13, 1976.  In May 
1986, the RO denied the veteran's claim for an increased 
rating.  The veteran was informed of the May 1986 rating 
decision the same month.  He did not appeal the decision 
which became final.  The veteran has not alleged that the May 
1986 decision contained clear and unmistakable error.  

In November 2001, the RO again recharacterized the service-
connected psychiatric disability as PTSD and assigned a 30 
percent evaluation effective from June 14, 2001.  The RO 
noted that the effective date was based on the date of 
receipt of claim for an increased rating from the veteran.  

Based upon the evidence of record, the Board finds there is 
no evidence of any earlier unadjudicated formal or informal 
increased rating claim dated prior to June 14, 2001.  The 
only communications received from the veteran between May 
1986 and June 2001, was a June 1987 request for records and 
an April 1991 letter informing VA of a change in the 
veteran's address and a question regarding life insurance.  
Neither of these documents indicate in any way that the 
veteran was claiming entitlement to an increased rating for 
his service-connected psychiatric disability.  

The Board must also determine if it was factually 
ascertainable that an increase in disability occurred prior 
to June 14, 2001.  

A private clinical record dated in May 2001 indicates that 
the veteran knew he had attention deficient disorder for 
quite some time which was treated with some success by 
medication but he was also informed that he might have 
problems with PTSD as well.  He reported a long history of 
stress in his current marriage and that although some of the 
problems were attributed to his attention deficit problems 
PTSD may also have been a factor.  He and his wife had been 
separated but they were together at the time of the 
examination.  It was noted that there was a long history of 
various forms of outpatient therapy and medications for 
dealing with the attention deficit disorder and sleep 
problems.  There was a long history of distractibility, 
difficulty following through on tasks, difficulty 
concentrating and being fidgety.  The veteran reported that 
recent therapy indicated that some of his difficulty in 
dealing with stress at work or stress at home may be 
derivative from his Viet Nam experiences.  He was not very 
specific about what the PTSD symptoms consisted of.  He 
reported no problems with appetite, sleep, energy, or with 
capacity for pleasure.  

Mental status evaluation revealed that the veteran was well 
oriented with a tense affect.  Cognitions, memory and 
communication seemed intact although specifics were often 
lacking.  Judgment was intact.  Thinking was linear.  There 
was no homicidal or suicidal ideation noted or acknowledged.  
There was no physical violence or acting out.  The most 
noteworthy aspect of the mental status examination was the 
long history of problems in poor relationships, especially 
marital relationships and the current theory was that PTSD 
may be a factor in it.  The Axis I diagnoses were attention 
deficit disorder with hyperactivity and possible PTSD.  The 
Axis IV was relationship stressors.  

The Board finds that the evidence of record does not indicate 
that the service connected PTSD warranted a 30 percent 
evaluation prior to June 14, 2001.  As indicated in the May 
2001 clinical record, the only impairment noted was a long 
history of poor relationships.  38 C.F.R. § 4.126(b) provides 
that, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  While the veteran alleged 
that he had problems with distractibility, difficulty 
following through on tasks, difficulty concentrating and 
being fidgety, the mental status evaluation failed to 
document this reported symptomatology.  As noted in the 
private clinical record, the examiner found that cognitions, 
memory and communication seemed intact and thinking was 
linear.  As the only documented symptomatology associated 
with the veteran's mental disorder at the time of the May 
2001 record was social impairment, the Board is precluded 
from assigning a compensable evaluation under 38 C.F.R. 
§ 4.126(b).  


Entitlement to a disability rating in excess of 30 percent 
for service-connected Post-Traumatic Stress Disorder (PTSD), 
from June 14, 2001 to June 1, 2004.  

In June 2001, the veteran submitted a claim of entitlement to 
an increased rating for his PTSD.  

A VA PTSD examination was conducted in October 2001.  The 
veteran had been married twice and was separated from his 
second wife at the time of the examination.  He was employed 
as an auditor for Bonneville Power Administration since 1989.  
Prior to that, he had been employed full time with the U.S. 
General Accounting Office between 1973 and 1989.  He reported 
thoughts about his Viet Nam combat experiences on a daily 
basis and also had occasional dreams about those experiences.  
He indicated that he had problems with anger control which he 
opined led to serious problems in his past marriages.  He 
also reported ongoing problems with impatience.  He stated 
that he had difficulties being close to others and problems 
being controlling toward others.  He reported emotional 
distance from his daughter.  He admitted to having no close 
friends.  He did have five casual friends whom he saw on a 
regular basis.  He was not dating at the time of the 
examination because he was not divorced yet.  The veteran 
reported that he avoided crowds.  He opined that his 
marriages ended due to a lack of closeness.  When not 
working, he enjoyed playing with his dog, sending e-mails, 
fishing and hunting.  He estimated that he saw his casual 
friends once a month.  

Mental status evaluation revealed that the veteran was 
adequately groomed.  He was oriented to person, place, time 
and purpose of the evaluation.  He denied past difficulties 
with suicidal, homicidal or psychotic ideation.  There was no 
evidence of hallucinations, delusions, or significant 
cognitive impairment.  The veteran's speech was clear, 
coherent and goal directed.  He complained of a chronically 
anxious mood and he displayed a restricted range of affect.  
The examiner opined that the veteran met the criteria for 
mild to moderate PTSD.  It was noted that he persistently re-
experienced events in Viet Nam, he avoided stimuli associated 
with those events, he had a numbing of general responsiveness 
and he suffered from persistent symptoms of increased 
arousal.  He complained of chronic sleep disturbance and 
anger control difficulty.  The examiner opined that the 
veteran had at least moderate social impairment given his 
difficulties being intimate with others and but his overall 
industrial impairment appeared to be in the mild range.  The 
veteran reported chronic concentration deficits at work which 
prevented him from getting a promotion in a timely manner.  
He complained of being intolerant in a work setting but had 
not been formally reprimanded for his history of anger 
problems there.  Overall emotional impairment appeared to be 
mild to moderate.  The Axis I diagnosis was chronic mild to 
moderate PTSD.  A GAF of 60-61 was assigned representing mild 
to moderate symptoms of PTSD.  

A September 2003 letter from M. K. McNassar, Psy D. indicates 
that the author reported that, at no time, did she provide 
treatment for the veteran for PTSD.  

In an November 2003 statement, the veteran alleged that PTSD 
more likely than not led to his inability to maintain 
relationships, causing the failure of two marriages and his 
inability to obtain employment as a commercial airline pilot.  
He also admitted, however, that his service medical records 
were what disqualified him from being a pilot.  He further 
reported that he had been treated by a Dr. McNassar under the 
Bonneville Power Administration's Employee Assistance Program 
and alleged that Dr. McNassar reported that that program does 
not officially permit treatment for PTSD and that, while the 
veteran had issues related to PTSD, the doctor did not 
provide specific data in the way of records.  

In a March 2004 statement, the veteran opined that he had 
persistent delusions, intermittent problems maintaining his 
home, obsessional rituals, problems with co-workers, problems 
with impulsive behaviors and panic attacks more than once per 
week.  He also opined that he had regular disturbances in 
mood and motivation as well as some impairment in short and 
long term memory.  

The Board finds that a rating in excess of 30 percent for the 
service connected PTSD is not warranted from June 14, 2001 to 
June 1, 2004.  The only clinical evidence of record which 
evaluates the veteran's PTSD during the pertinent time period 
is the report of the October 2001 VA examination.  The 
clinical evidence of record demonstrates that the veteran's 
main symptomatology associated with the PTSD was primarily 
problems with relationships.  The veteran reported problems 
with anger but there is no evidence of record indicating that 
he experienced impaired impulse control or that his 
employment suffered as a result of the anger.  He reported 
that he had not been disciplined for his history of anger 
problems at work.  He did attribute problems with employment 
to chronic concentration deficits at work, however, the 
examiner who conducted the examination noted there was no 
evidence of significant cognitive impairment.  The veteran's 
main complaints at that time centered around problems with 
relationships but he was able to maintain friendships with a 
few friends.  While he reported that he was in the process of 
divorce, the record also indicates that the veteran was 
considering dating but was not doing so as the divorce was 
not final.  He also indicated that one of his hobbies was 
sending emails which also indicates that the veteran was 
maintaining contact with other people.  While he reported he 
thought of Viet Nam on a daily basis and also had occasional 
dreams about those experiences and the examiner noted that he 
persistently re-experienced events in Viet Nam, he avoided 
stimuli associated with those events, he had a numbing of 
general responsiveness and he suffered from persistent 
symptoms of increased arousal, there was no evidence that 
such symptomatology interfered with the veteran's employment 
as he had maintained continuous employment since 1973.  The 
examiner noted moderate social impairment but only mild 
industrial impairment.  The veteran's complaints of chronic 
sleep impairment fall under the description for a 30 percent 
evaluation.  The veteran did display a restricted range of 
affect which is one of the criteria for a 50 percent 
evaluation but the Board finds the veteran's symptomatology 
more nearly approximates a 30 percent evaluation representing 
occupational and social impairment with occasional decrease 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The Board finds its decision is 
supported both by the finding of the examiner that the 
service connected disability was mild to moderate.  

The Board's decision is also supported by the GAF assigned by 
the examiner.  The Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.), p. 32 (DSM-IV)).  A GAF of 61 
to 70 is defined as some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

The Board notes the veteran's statements dated in November 
2003 and March 2004.  The November 2003 statement does not 
change the Board's decision.  In fact, it tends to weight 
against the veteran's claim as it indicates that the veteran 
is not an accurate assessor of his own symptomatology.  While 
he alleged at that time that he his PTSD more likely than not 
lead to his inability to maintain relationships causing the 
failure of two marriages and his inability to obtain 
employment as a commercial airline pilot, he also admitted, 
however, that his service medical records were what 
disqualified him from being a pilot.  The claims file 
contains over evidence of record from the veteran indicating 
that his disqualification as a commercial airline pilot was 
due solely to his service medical records which included 
references to a mental disorder.  The veteran's allegations 
that Dr. McNassar was not allowed to officially permit 
treatment for PTSD is not supported by the competent evidence 
of record.  The Board finds this allegation to not be 
credible.  The doctor denied ever treating the veteran for 
PTSD.  The Board finds that if the doctor was unable to treat 
the veteran for PTSD, she would have reported this in her 
letter.  It is also not apparent to the Board while the 
psychologist would not be allowed to treat any psychiatric 
disability the veteran may have had especially if the 
disability was affecting the veteran's employment as alleged 
by the veteran.  The Board further notes that a November 1998 
private clinical record from Kaiser indicates that the 
veteran was being referred by Dr. McNasser at that time to 
assess the veteran for attention deficit hyperactivity 
disorder.  PTSD was not mentioned at all.  

The Board finds the allegations contained in the March 2004 
statement are not supported by any competent evidence of 
record and the Board further finds the veteran is not 
competent, as a lay person, to diagnosis this alleges 
symptomatology or to attribute it to his service connected 
PTSD.  As a lay person however, the veteran is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board further notes that the 
symptomatology reported by the veteran in his March 2004 
statement is also not supported by any objective evidence of 
record.  


Entitlement to a disability rating in excess of 70 percent 
for the service-connected PTSD, effective from June 2, 2004 
forward.

The most recent VA examination was conducted in June 2004.  
At the time of the examination, the veteran was divorced from 
his second wife.  He was employed with the Bonneville Power 
Administration since 1989.  The veteran reported that he had 
daily intrusive recollections of his Viet Nam experiences and 
nightmares of the experiences several times per week.  He 
reported that he avoided all information related to war on 
the television, radio and newspaper reports.  He reported 
that he had chronic anger control problems and that his wife 
used to complain about his aggressive driving and tailgating.  
He opined that he had road rage.  He reported that he had not 
spoken with the lady who sat next to him at work for a year.  
He indicated that he did not concentrate well at work and 
that he didn't always get his work done because he was 
forgetful.  He reported that he slept horribly.  He would get 
six hours of sleep but would wake up constantly.  He reported 
that he had to engage in a number of rituals to calm himself 
at night including facing east and praying prior to going to 
sleep.  He reported that he had an exaggerated startle 
response.  He had not dated since his marriage ended in 2000 
because he could not trust women.  The veteran indicated that 
he had problems being affectionate towards people and had a 
relatively distant relationship with his daughter.  He saw 
her once or twice per month.  He reported that he had 
flashbacks of some of the men he served with in Viet Nam when 
he visited the Viet Nam Memorial.  As a result, he stayed 
away from the Memorial.  When asked to describe what he did 
to keep busy, he reported that he trained his two dogs and 
spent time in his yard.  He informed that the examiner that 
he felt as if he was withdrawn and inside himself since his 
Viet Nam service.  Socially, the veteran reported himself as 
a being a pleaser which ended up with anger outbursts on his 
part.  He stated that he was not dating because he was not 
good at accepting love and that he pushed people away.  He 
frequently thought about dying but did not have a serious 
plan.  

Mental status evaluation revealed that the veteran was well 
groomed, with speech which was clear, coherent and goal 
directed.  There was no evidence of hallucinations, 
delusions, or of significant cognitive impairment.  The 
veteran denied having past difficulties with homicidal or 
psychotic ideation.  He did complain of suffering from 
frequent suicidal ideation without a specific plan.  There 
was no impairment in thought processes or communication.  The 
veteran's recent and remote memory abilities appeared to be 
within the average range.  He was fully capable of 
maintaining adequate personal hygiene and he was competent to 
mange his own financial affairs.  The veteran complained of 
suffering from a chronically dysphoric, anxious and irritable 
mood and he displayed a restricted range of affect.  

The examiner opined that the veteran met the criteria for 
chronic severe PTSD.  The veteran had no close friends and 
had two failed marriages that appeared to be related to his 
symptoms of PTSD.  The examiner opined that there was at 
least moderate overall industrial impairment due to problems 
getting along with coworkers as well as problems with 
concentration and follow-through.  The Axis Diagnosis was 
chronic severe PTSD and possible depressive disorder.  The 
Axis IV diagnosis was occupational and social problems.  A 
GAF of 48 representing serious overall symptoms of PTSD was 
assigned.  

The veteran testified before the undersigned in February 2006 
that he was working full time 40 hours per week as an 
auditor.  He reported that he was unable to form close 
relationships.  His wife had an affair with his brother-in-
law and married him.  This confirmed to the veteran that his 
relationships were transitory.  He opined that his PTSD kept 
him from being promoted at work.  One of the reasons he was 
not promoted was that he had not talked to the lady who sat 
next to him for two or three years which upset his boss.  He 
also indicated he had conflicts with other employees.  His 
boss informed him that he should dress better and shower 
more.  Both of his wives complained of the anger he showed 
while driving.  He opined that his feelings and his PTSD 
symptoms had remained the same over the years.  He 
occasionally had problems where he would wake up in a cold 
sweat and he would panic.  He had purchased a house a few 
years prior and was not sure if he could make ends meet so he 
would worry about making ends meet or he would worry about 
the office etc.  He denied having close friends over the 
years.  He still had some friends from high school and those 
were still his best friends.  Over the years he had a lot of 
acquaintances but nobody very close.  He had not missed any 
work due to the PTSD as work was a form of escape for him.  
He preferred to sit at home with his dogs and watch TV. or 
rent a movie but he did not particularly like to get out.  He 
was kicked out of the Knights of Columbus for failure to go 
to the meetings.  He did participate in dog clubs and running 
his dogs in hunting tests.  He reported that he did strange 
things such as requiring that his bed face east and he had to 
pray prior to going to sleep.  He reported a disturbing 
incident where he was contemplating asking a women out so he 
went to a church to pray and heard someone say Marty but 
there was no one there.  He also gets a cold sweat when his 
boss calls.  He was not receiving any treatment of taking any 
medication for the PTSD.  

The Board finds that a rating in excess of 70 percent is not 
warranted.  The evidence of record does not demonstrate that 
the veteran experiences total occupational impairment.  The 
evidence of record demonstrates that he is still employed and 
there is no evidence of record indicating that such 
employment is marginal.  Furthermore, the veteran testified 
before the undersigned that he had never missed work due to 
his PTSD.  

The evidence of record also does not indicate that the 
veteran experiences total social impairment.  The veteran saw 
his daughter once or twice per month, he testified to the 
undersigned that he still had friends from high school and he 
also reported that he participated in dog clubs as well as 
running dogs in hunting tests which also imply that he had 
some sort of social contact with the people in the dog club 
and during the hunting tests.  

The Board further notes that there is no competent evidence 
of record demonstrating gross impairment in thought processes 
or communication.  By the veteran's own account, which is not 
probative as he is a lay person, he only experienced one 
hallucination which cannot be considered persistent.  There 
is no evidence that the service connected disability was 
manifested by grossly inappropriate behavior.  While the 
veteran reported that he had suicidal thoughts, he did not 
have a plan which weighs against a finding that he was in 
persistent danger of hurting himself.  The veteran testified 
that his boss told him he should dress better and shower more 
but the Board finds this allegation, by itself does not 
demonstrate that the veteran had an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene) nor did it effect his employment as 
he was still employed despite the boss's alleged remark.  
There is no evidence of record indicating that the veteran 
had disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.



ORDER

Entitlement to an effective date earlier than June 14, 2001 
for the assignment of a 30 percent disability rating for 
service-connected PTSD, is not warranted.  The appeal is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD, from June 14, 2001 to June 1, 
2004, is not warranted.  The appeal is denied.

Entitlement to a disability rating in excess of 70 percent 
for the service-connected PTSD, effective from June 2, 2004 
forward, is not warranted.  The appeal is denied.


	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


